Citation Nr: 0209542	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether reduction of the originally assigned 100 percent 
rating for service-connected residuals of prostate 
adenocarcinoma due to exposure to Agent Orange to the 
currently assigned level of 20 percent was proper.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  Service in Vietnam is indicated by the 
evidence of record. 

In a March 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the RO) 
granted service connection for prostate adenocarcinoma due to 
exposure to Agent Orange.  A 100 percent disability rating 
was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
which provides for a 100 percent rating for malignant 
neoplasms of the genitourinary system for at least six 
months, to be followed by a mandatory VA examination.  Based 
on an October 1999 VA examination report, in December 1999 
the RO proposed to reduce the 100 percent rating to 20 
percent.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a  rating decision issued in March 2000 
by the RO which reduced from 100 percent to 20 percent the 
assigned rating for the veteran's service-connected prostate 
adenocarcinoma due to exposure to Agent Orange, effective 
from July 1, 2000.  The veteran entered notice of 
disagreement with this decision in April 2000; the RO issued 
a statement of the case in May 2000; and the veteran entered 
a substantive appeal, on a VA Form 9 which was received in 
June 2000.  

In February 2001, the veteran withdrew his request for a 
personal hearing before a member of the Board at the RO.  

Clarification of issue on appeal

The Board believes that the issue on appeal encompasses only 
the matter stated on the first page of this decision, namely 
whether the reduction in the assigned disability for service-
connected adenocarcinoma of the prostate from 100 percent to 
20 percent was proper. 

The Board notes that, in a brief on appeal dated in April 
2002, the veteran's representative appeared to be raising 
contentions pertaining to an alleged claim of entitlement to 
an "increased rating" for the veteran's service-connected 
residuals of prostate adenocarcinoma due to exposure to Agent 
Orange, citing to the case of Francisco v. Brown, 7 Vet. App. 
55 (1994) [the present level of disability is of primary 
concern in increased rating cases].  

The Board wishes to make it clear that this appeal does not 
involve an increased rating claim.  A claim arising from an 
action of the RO reducing the rating of a service-connected 
disability for compensation purposes is a claim for 
restoration of the prior rating, not a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).  There was no increased rating claim filed following 
the March 2000 reduction decision, and that matter has not 
been adjudicated or appeal.    

The representative's April 2002 brief, however, should be 
interpreted as a claim for increased rating; therefore, the 
issue of increased rating is referred to the RO for initial 
consideration.  

The Board notes that, in the most recent brief on appeal 
dated in April 2002, the veteran's representative also 
appears to be raising a claim of entitlement to a separate 
schedular disability rating for the veteran's erectile 
dysfunction.  This matter has not been adjudicated by the RO, 
and it is therefore referred to the RO for appropriate 
action.  

The Board is aware that the veteran's representative contends 
that the April 2000 notice of disagreement, which on its face 
referred only to the reduction in the assigned disability 
rating, also constituted a notice of disagreement with the 
RO's implied failure in the March 1999 rating decision to 
render a decision granting a schedular rating for loss of 
erectile function.  The March 1999 RO rating decision granted 
special monthly compensation for loss of use of a creative 
organ, but did not address the question of entitlement to a 
separate schedular rating for erectile dysfunction.  

Setting aside the matter of whether there ever was a RO 
decision as to erectile dysfunction to disagree with, the 
April 2000 notice of disagreement clearly and specifically 
referred only to the rating reduction now on appeal.  The 
issue of entitlement to a schedular rating for erectile 
dysfunction, even if found to have been adjudicated by the RO 
in its March 1999 decision, has not been developed or 
certified for appellate review.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought and a timely substantive appeal.  
See 38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993).  Accordingly, the issue of entitlement to a 
separate schedular rating for erectile dysfunction is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran underwent surgery for a prostate 
adenocarcinoma in December 1998. 

2.  The veteran's service-connected residuals of prostate 
adenocarcinoma were rated 100 percent for less that 5 years 
when the RO reduced the rating to 20 percent; at the time of 
the March 2000 rating reduction decision, and there had been 
no local reoccurrence or malignancies of the prostate. 

3.  The evidence of record establishes that, at the time of 
the March 2000 reduction decision, the veteran had urinary 
frequency of daytime voiding interval between three to four 
hours and one time per night, urine leakage that required the 
wearing of absorbent materials that had to be changed less 
than two times per day, did not have urinary retention that 
required catheterization, and did not have renal dysfunction 
of constant or recurring albumin.  
 


CONCLUSION OF LAW

The reduction in the rating assigned service-connected 
residuals of prostate adenocarcinoma due to exposure to Agent 
Orange from 100 percent to 20 percent was proper, and 
restoration to a rating in excess of 20 percent is not 
warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105(e), 3.344(c),  4.115a, 4.115b, Diagnostic Code 7528 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The procedural history of this case has been set forth in the 
Introduction above.  The veteran has challenged the reduction 
of the initially assigned 100 percent disability rating for 
his service-connected adenocarcinoma of the prostate to 20 
percent.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In December 1999, the RO issued a proposed rating decision 
informing the veteran of pending reduction of his disability 
rating for service-connected residuals of prostate 
adenocarcinoma due to exposure to Agent Orange.  In a letter 
dated January 21, 2000 which notified the veteran that it 
proposed to reduce the 100 percent rating assigned and in the 
statement of the case, which was furnished to the veteran by 
letter dated May 31, 2000, the RO advised the veteran of the 
basis for the reduction in rating and what must be 
demonstrated to establish a restored rating in excess of 20 
percent for service-connected residuals of prostate 
adenocarcinoma due to exposure to Agent Orange.  The January 
2000 letter from the RO specifically invited the veteran to 
submit "medical or other evidence to show that we should not 
make this change."  The veteran in fact subsequently 
submitted additional medical evidence, in the form of a 
report from T.A.M., M.D. dated February 28, 2001, but not 
until after the proposed reduction had been implemented.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

The Board believes that the veteran has been adequately 
notified by the RO.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the veteran's claim.  The veteran has not 
identified any additional records or other evidence that has 
not been obtained.  

The veteran was afforded a VA examination in October 1999.  
In addition, as noted above the veteran has submitted a 
physician's statement addressing his reported relevant 
symptomatology of residuals of prostate adenocarcinoma and 
prostatectomy.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted above, the veteran requested a personal 
hearing but canceled the request in a statement dated 
February 26, 2001.  The veteran's accredited representative 
submitted a brief in support of the veteran's claim dated 
April 30, 202.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 


Rating prostate adenocarcinoma

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling under 
Diagnostic Code 7528.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue, with a 
mandatory VA examination at the expiration of six months.  
Any change in rating based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When such residuals require the use of an 
appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required less than 2 times a day, a 20 percent rating is 
warranted; when such changing is required 2 to 4 times a day, 
a 40 percent disability rating is in order; when such 
changing is required more than 4 times per day, a 60 percent 
rating is warranted. 38 C.F.R. § 4.115a.  When the 
predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent disability rating is warranted when 
the veteran's daytime voiding interval is less than one hour, 
or he must awake to void five or more times per night.  38 
C.F.R. § 4.115a.

Diagnostic Code 7528 explicitly states that any change in 
rating based upon the mandatory VA examination after 6 months 
of a 100 percent rating shall be subject to the reduction 
provisions of 38 C.F.R. § 3.105(e).  In rating reduction 
cases, VA must satisfy the procedural due process 
requirements contained in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.105(e) provides that where the 
reduction in rating of a service-connected disability is 
considered warranted and the lower rating would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e).  

Analysis

A rating decision in March 2000 reduced from 100 percent to 
20 percent, effective July 1, 2000, the rating under 
Diagnostic Code 7528 for the veteran's service-connected 
residuals of prostate adenocarcinoma due to exposure to Agent 
Orange.  The veteran entered notice of disagreement with this 
decision in April 2000, contending that a partial restoration 
of 60 percent is warranted.  In an April 2002 brief, the 
veteran's representative entered further contentions as to 
why at least a partial restoration was warranted in this 
veteran's case, suggesting 40 percent was appropriate.  Those 
contentions are further delineated and addressed in the 
discussion below. 

For reasons expressed below, the Board has concluded that the 
reduction in the assigned disability rating from 100 percent 
to 20 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the initially assigned 100 percent rating is appropriate.  In 
fact, the veteran and his representative do not  appear to 
contend that a 100 percent rating is currently warranted.  
The Board further concludes that the evidence does not 
demonstrate that the criteria have been met for the 
assignment of a rating in excess of 20 percent.

With respect to procedural requirements, as discussed in 
conjunction with the VCAA above, the RO appears to have 
complied with the due process requirements spelled out in 38 
C.F.R. § 3.105(e).  In particular, the veteran was duly 
notified by letter in January 2000 of the proposal to reduce 
the assigned disability rating and was allowed to present 
evidence.  Additional evidence was not received.  

The 100 percent rating in question had been in effect for 
less than five years, the total schedular rating had not 
become stabilized; therefore, 38 C.F.R. 
§ 3.344(a) and (b) are not for application, and a single 
reexamination disclosing improvement in the disability is 
sufficient warrant reduction in a rating.  See 38 C.F.R. § 
3.344(c).  Indeed, such a VA examination is made mandatory 
for a rating prostatectomy residuals under Diagnostic Code 
7528 following at least six months of award of a 100 percent 
rating.  See 38 C.F.R. § 4.115b.  A VA genitourinary 
examination was conducted in October 1999, as required by the 
regulation, and formed the basis for the subsequent reduction 
in the assigned disability rating.  The Board therefore 
concluded that the reduction was done in accordance with the 
procedure set forth in VA regulations. 

The veteran's contentions have focused on his current level 
of disability.  In essence, although not disputing the 
reduction from 100 percent, the veteran believes that a 
reduction to 20 percent was not warranted by the evidence. 

The evidence in this case reflects that adenocarcinoma of the 
prostate was diagnosed in October 1998.  The veteran 
underwent surgery for a prostate adenocarcinoma in December 
1998.  The VA examination in October 1999 revealed that there 
was no recurrence of the veteran's prostate cancer.  There is 
no evidence of metastasis.  Evidently, the veteran receives 
no treatment for prostate cancer currently, aside from 
follow-up visits to health care providers.

The Board has reviewed all of the evidence of record, and 
finds that the evidence demonstrates that there has been no 
local reoccurrence or malignancies of the prostate and no 
metastasis.  Residuals of the veteran's prostate cancer 
includes urinary frequency and incontinence that requires the 
use of pads.  The October 1999 VA examination report reported 
that the veteran voided every three to four hours during the 
day and one time per night, needed to wear a pad at night due 
to urine leakage, and experienced urinary spotting in his 
underwear on a daily basis from urine leakage but did not 
wear a pad during the day.  The veteran could not state the 
frequency of urine leakage.  The veteran did not have urinary 
retention that required catheterization, and did not have 
renal dysfunction of constant or recurring albumin. 

Pursuant to the Rating Schedule, the evaluation of the 
disability in question must be based upon voiding dysfunction 
or renal dysfunction, once therapy has ceased and once 
medical evaluation has shown no recurrence of the neoplasm.  
There is no evidence of renal dysfunction, so the Board's 
inquiry will focus on voiding dysfunction.  See 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528.   

In reducing the assigned disability rating from 100 percent 
to 20 percent effective July 2000, the RO found the veteran 
exhibited voiding dysfunction of urinary leakage that 
required the wearing of an absorbent pad that had to be 
changed less than 2 times per day and urinary frequency of 
voiding approximately every 3 to 4 hours during the day and 
one time per night, with no required catheterization, and no 
urinary tract infection.  This conclusion was consistent with 
the evidence then of record, the report of the October 1999 
VA examination.  As noted above, in January 2000 the veteran 
was offered the opportunity to submit evidence concerning the 
matter of the proposed reduction in the assigned disability 
rating; he did not do so.      

Since the RO decision reducing the assigned disability rating 
from 100 percent to 40 percent, a medical statement from 
T.A.M., M.D., dated in February 2001 has been added to the 
record.  Dr. M. recorded the veteran's report that the 
veteran voided every 2-3 hours during the day and "that when 
he increases his fluid intake he experiences increased 
urinary frequency and at times experiences nocturia as often 
as 5-6 times per night."  Although qualified by the words 
"when he increases his fluid intake" and "[the veteran] 
believes that his voiding status is intermittently better and 
worse", this report could arguably be read as evidence in 
support of a 40 percent rating under 38 C.F.R. § 4.115a, 
urinary frequency.  However, these is nothing in the report 
which indicates that the veteran's voiding status was not as 
indicated in the October 1999 VA examination report, which 
was relied upon by the RO to reduce the disability rating to 
20 percent.     

The Board has considered the representative's contention that 
Dr. M.'s February 2001 report "should be given precedence 
over his previous letter and the report of the [October 1999 
VA] examination" because, he contends, this is an increased 
rating claim, so that the present level of disability is the 
primary concern.  However, this is not an increased rating 
claim, but is a claim for restoration that includes the 
question of propriety of reduction of rating from 100 percent 
to 20 percent.  As indicated in the Introduction, the 
representative has subsequently raised an increased rating 
claim, but that claim has not been addressed by the RO and is 
not currently on appeal to the Board. 

In contrast to the October 1999 VA examination report, Dr. 
M.'s statement does not indicate that he examined the veteran 
in February 2001.  The listing of voiding frequency by Dr. M. 
as a part of the history or complaints section of the 
examination report does not equate to a medical opinion, 
including frequency of symptomatology, regarding the level of 
impairment caused by the veteran's service-connected 
residuals of prostate adenocarcinoma and prostatectomy.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].  

The Board finds the veteran's reported symptomatology at the 
VA examination in October 1999 appears to have been accurate 
at that time.  The veteran's report of symptomatology in 
October 1999 was made closer in time to the March 2000 
reduction decision.  The veteran's October 1999 report of 
symptoms is more consistent with other evidence of record 
that shows that following the prostatectomy in December 1998 
the veteran experienced only "occasional" stress urinary 
incontinence.   

Moreover the symptomatology reported in February 2001 on its 
face does not demonstrate that the veteran actually 
experienced nocturia five or more times per night.  According 
to Dr. M.'s statement, what the veteran actually reported was 
that, "when he increases his fluid intake," he experiences 
nocturia "as often as" 5 to 6 times per night.  The history 
as presented by the veteran and recorded by 
Dr. M. thus demonstrates that nocturia 5 to 6 times per night 
was experienced only when the veteran increased his fluid 
intake; when he did not increase his fluid intake, nocturia 
would necessarily occur less frequently.  Indeed, the 
February 2001 report further indicated that the voiding 
status is "intermittently better and worse".    
The reported nocturia of 5 to 6 times per night is apparently 
the maximum nocturia experienced during times of increased 
fluid intake - "as often as 5-6 times per night" - and is 
not the average or typical amount of times the veteran 
experienced nocturia and is not the average amount of times 
he experiences nocturia under circumstances of normal fluid 
intake.  The basis of disability evaluations is the ability 
"to function under the ordinary conditions of daily life."  
38 C.F.R. § 4.10.  Dr. M.'s February 2001 letter therefore 
reflects the report of daytime voiding every 2 to 3 hours and 
nocturia under normal circumstances of not more than 4 times 
per night.  This is consistent with the award of a 20 percent 
disability rating.  

In this regard, the representative's statement that Dr. M.'s 
statement that the veteran experienced nocturia 5 to 6 times 
per night "at times" leads to doubt to be resolved in favor 
of the veteran is misplaced.  The interpretation of Dr. M.'s 
statement is a factual one, to be read and interpreted in the 
context of all the evidence by the Board.  In the context of 
all of the evidence, including other medical reports, it is 
clear that the report of voiding 5-6 times nightly is an 
extreme circumstance and is not indicative of the veteran's 
usual symptomatology.    

The Board also notes the representative's contention that the 
veteran's reported frequency of nocturia in February 2001 is 
analogous to a "flare-up" of service-connected disability, 
so VA must conduct an examination during the night or should 
rate the veteran's service-connected residuals based on such 
symptomatology experienced.  The second contention has been 
addressed in the paragraph immediately above.  The Board is 
unaware of, and the representative has not pointed to any law 
or regulation which indicates that voiding dysfunction should 
be rated based on the most frequent episode as opposed to the 
usual level of symptomatology.  The Board rejects any such 
contention.  

This contention further misunderstands the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case cited 
by the representative.  In Ardison, there was a medically 
established history of recurrence and remission of the 
disability, with the period of recurrence being seasonal and 
over a long period of time, so that examination during a 
different season would reveal the flare-up of disability, 
whereas in this veteran's case the symptoms are relatively 
constant, occurring nightly, and do not flare-up for long 
periods of time.  The remedy in Ardison was examination 
during flare-up of seasonal allergies, a remedy not feasible 
in this case.  See Voerth v. West, 13 Vet. App. 117, 122-3 
(1999). In Voerth, the United States Court of Appeals for 
Veterans Claims distinguished Ardison as follows:

There are two characteristics which distinguish the facts of 
this case from the facts of Ardison.  The primary 
consideration is the fact that in Ardison the worsened 
condition impaired his earning capacity . . . . The second 
consideration is the fact that in Ardison the appellant's 
worsened condition would last weeks or months while here the 
appellant's worsened condition would last only a day or two." 
Voerth, 13 Vet. App. at 122-3.
  
This case, involving episodes of increased nocturia, presents 
similar considerations.  In any event, the Board is not 
disputing that some episodes of nocturnal voiding as much as 
5-6 times may occur.  The determination of rating in this 
case is based on the veteran's reports of symptoms of 
frequency of nocturia, including at private and VA 
examinations, which the Board has fully weighed and 
considered.  For reasons stated above, the Board concludes 
that the greater weight of the evidence supports a conclusion 
that the average frequency of urinary voiding is lee than 5-6 
times.

Based on a review of all the evidence of record, including 
the private medical evidence submitted by the veteran 
subsequent to the March 2000 reduction decision, the Board 
finds that the evidence of record establishes that, at the 
time of the March 2000 reduction decision, the veteran had 
urinary frequency of daytime voiding interval not more 
frequently than between one and two hours, awakening to void 
at night not more than 3 to 4 times per night, urine leakage 
that required the wearing of absorbent materials that had to 
be changed less than two times per day, no urinary retention 
requiring catheterization, and no evidence of constant or 
recurring albumin.  

For these reasons, the Board finds that the reduction in the 
rating assigned service-connected residuals of prostate 
adenocarcinoma due to exposure to Agent Orange from 100 
percent to 20 percent was proper.  Therefore, entitlement to 
a disability rating in excess of the currently assigned 20 
percent is not warranted. 


ORDER

The reduction in the rating assigned service-connected 
residuals of prostate adenocarcinoma due to exposure to Agent 
Orange from 100 to 20 percent was warranted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

